Citation Nr: 1010118	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to June 1989 
and from May 1994 to June 2001. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he manifests tinnitus.  His lay 
contentions provide evidence of a current disability.  See 
generally Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  
Unfortunately, the Veteran has provided no further 
information in support of his claim, such as whether his 
tinnitus is claimed to have first manifested in service 
and/or is causally related to an in service event.

The record reflects that the Veteran served as a helicopter 
pilot, which placed him at risk for hazardous noise exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether VA medical 
examination and opinion is warranted under 38 C.F.R. 
§ 3.159(c)(4), there is a "low threshold" for determining 
whether there is an indication that a disability or symptoms 
may be associated with the Veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In McLendon, the Court discussed a statement from a 
congressional representative who indicated that the Veterans 
Claims Assistance Act of 2000 (VCAA) contemplated the need 
for VA medical opinion when the record establishes a 
diagnosis of arthritis of the knees and a history of the 
Veteran being a paratrooper, without any further evidence.  
McLendon, 20 Vet. App. at 83.  Although the Veteran has 
failed to provide further information, the Board is of the 
opinion that it is within the intent of 38 C.F.R. 
§ 3.159(c)(4) to obtain medical opinion and examination based 
upon the unique facts of this case.  Accordingly, the Board 
finds that medical opinion and examination is necessary to 
decide the case.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination to determine the nature and probable 
etiology of his claimed tinnitus.  The claims 
folder must be made available to the examiner for 
review.  All appropriate tests and studies should 
be accomplished.

Based on the examination and review of the 
record, the examiner should identify whether the 
Veteran manifests tinnitus and, if so, offer an 
opinion as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability first 
manifested in service or is the result of injury 
or disease incurred or aggravated during active 
duty service, to include to hazardous noise 
exposure as a helicopter pilot.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.

2.  Upon completion of the above, readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

